In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00144-CR
     ___________________________

     MELANY M. BROWN, Appellant

                     V.

          THE STATE OF TEXAS


  On Appeal from the 371st District Court
         Tarrant County, Texas
       Trial Court No. 1505325D


   Before Pittman, Birdwell, and Bassel, JJ.
  Memorandum Opinion by Justice Birdwell
                           MEMORANDUM OPINION

       Appellant Melany M. Brown appeals her conviction and her two-year sentence

for possessing less than a gram of methamphetamine.1 We affirm.

       Without entering into a plea bargain, Brown pleaded guilty to possessing less

than a gram of methamphetamine and pleaded true to a sentence-enhancement

allegation. The trial court accepted her pleas and ordered the preparation of a

presentence investigation report. After the completion of the presentence

investigation, the trial court held a hearing on Brown’s punishment. The court

admitted the presentence investigation report, heard testimony from Brown and her

father, found Brown guilty, and sentenced her to two years’ confinement. She brought

this appeal.

       Brown’s appointed appellate counsel has filed a motion to withdraw and a brief

under Anders v. California, representing that a “comprehensive review of the record

does not disclose any arguable grounds to advance [on] appeal.” 386 U.S. 738, 744–

45, 87 S. Ct. 1396, 1400 (1967). Counsel’s brief and motion meet the requirements of

Anders by presenting a professional evaluation of the record and demonstrating why

there are no arguable grounds for relief. See id.; In re Schulman, 252 S.W.3d 403, 406–12

(Tex. Crim. App. 2008) (orig. proceeding) (analyzing the effect of Anders). In

compliance with Kelly v. State, counsel notified Brown of the motion to withdraw,


       See Tex. Health & Safety Code Ann. §§ 481.102(6), .115(b).
       1




                                           2
provided her a copy of the Anders brief, informed her of her right to file a pro se

response, informed her of her right to seek discretionary review should this court hold

that the appeal is frivolous, and took measures to facilitate her review of the appellate

record. 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014). Brown did not file a pro se

response to counsel’s brief, and the State did not file a brief.

       Once an appellant’s court-appointed attorney files a motion to withdraw on the

ground that an appeal is frivolous and fulfills the requirements of Anders, we must

independently examine the record. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991). Only then may we grant counsel’s motion to withdraw. See Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

       We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is frivolous and without merit; we find nothing in the record

that might arguably support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28

(Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim.

App. 2006). Accordingly, we grant counsel’s motion to withdraw and affirm the trial

court’s judgment.


                                                        /s/ Wade Birdwell
                                                        Wade Birdwell
                                                        Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 7, 2019

                                             3